 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 1 of 41 Page ID
                                  #:2254



 1   ALAN JACKSON (State Bar No. 173647)
      ajackson@werksmanjackson.com
 2   CALEB MASON (State Bar No. 246653)
 3    cmason@werksmanjackson.com
     WERKSMAN JACKSON & QUINN, LLP
 4   888 W. 6th St. Fourth Floor
 5   Los Angeles, CA 90017
     213-688-0460
 6
     Attorneys for Defendant and
 7   Counter-Complainant YASIEL PUIG
 8
     Additional counsel on following page
 9
                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12 JANE ROE,                                CASE NO. 2:20-cv-11064-FMO-MRW
13                                          FILED UNDER SEAL PURSUANT
                Plaintiff,                  TO ORDER OF THE COURT
14
                                            DATED JULY 29, 2021 [ECF 109]
15        v.
                                            DISCOVERY MATTER
16 YASIEL PUIG; and DOES 1-10,              JOINT STIPULATION RE MOTION
17 inclusive,                               TO QUASH AND/OR FOR
                                            PROTECTIVE ORDER RE
18              Defendants.                 SUBPOENAS ISSUED BY
19                                          PLAINTIFF JANE ROE
                                            [Filed concurrently: Notice of Motion and
20                                          Aljian Declaration]
21                                          Date: August 25, 2021
                                            Time: 9:30 a.m.
22                                          Courtroom: 550, 5th Floor
23                                          Fact Discovery Cutoff: Oct. 11, 2021
                                            Expert Discovery Cutoff: Dec. 25, 2021
24                                          Pre-Trial Conference:    Apr. 15, 2022
                                            Trial date:              May 3, 2022
25
26                                          FAC Filed:     Dec. 30, 2020
                                            Trial date:    May 3, 2022
27
28
                JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
     Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 2 of 41 Page ID
                                      #:2255



 1 REED ALJIAN (State Bar No. 211010)
    ra@dallp.com
 2 DAILY ALJIAN LLP
 3 100 Bayview Circle, Suite 5500
   Newport Beach, CA 92660
 4 Telephone: 949.861.2524
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                  JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 3 of 41 Page ID
                                 #:2256
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 4 of 41 Page ID
                                 #:2257
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 5 of 41 Page ID
                                 #:2258
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 6 of 41 Page ID
                                 #:2259
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 7 of 41 Page ID
                                 #:2260
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 8 of 41 Page ID
                                 #:2261
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 9 of 41 Page ID
                                 #:2262
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 10 of 41 Page ID
                                  #:2263



 1        Pursuant to L.R. 37-2, the parties hereby submit this Joint Stipulation re Motion to
 2 Quash and/or for Protective Order (the “Motion”) regarding Plaintiff Jane Roe’s (“Roe”)
 3 subpoenas duces tecum issued
 4
 5
 6 I.     SUMMARY OF THE ACTION AND COUNTERCLAIMS
 7        Plaintiff’s operative complaint (the First Amended Complaint or “FAC”) asserts four
 8 causes of action against Defendant: (1) assault and battery, (2) intentional infliction of
 9 emotional distress, (3) negligence, and (4) false imprisonment based on an alleged sexual
10 encounter between Plaintiff and Defendant during a Lakers game at the Staples Center on
11 October 31, 2018. On May 28, 2021, Defendant filed an Answer to the FAC denying the
12 allegations and bringing Counterclaims against Plaintiff for (1) defamation per se and (2)
13 defamation per quod and, on June 17, 2021, Defendant filed a First Amended Answer and
14 Counterclaims asserting the same two causes of action (the “Answer”).
15 II.    FACTS RELEVANT TO THE DISPUTED DISCOVERY; STATEMENT OF
16        COMPLIANCE WITH LOCAL RULE 37-1
17        On July 1, 2021, Roe served a Notice of Document Subpoena to Puig for each of the
18 three Subpoenas at issue in this Motion on Puig. Declaration of Reed Aljian (“Aljian
19 Decl.”) ¶ 2; Appendix of Plaintiff’s Subpoenas At Issue (“Apdx.”).
20
21
22
23
24
25
26
27
28
                                           1
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 11 of 41 Page ID
                                  #:2264



 1
 2
 3        On July 15, 2021,
 4
 5                                     (including attorney-client, mediation, “or any other
 6 applicable privilege or immunity”), may violate third-party privacy rights, and may
 7 disclose confidential business information, among other objections. Id.
 8        On July 19, 2021, counsel for Roe and Puig (collectively, the “Parties”) participated
 9 in a telephonic meet and confer to discuss the Subpoenas and to seek to resolve the dispute
10 informally. Aljian Decl. ¶¶ 5-6. The parties were not able to resolve their disputes
11 regarding the Subpoenas, thereby necessitating the instant Motion.
12 III.   INTRODUCTORY STATEMENTS
13        A.     Puig’s Introductory Statement1
14        The dispute involves subpoenas issued by Roe to
15
16
17
18
19
20        In sum and substance, Roe’s Subpoenas seek to compel production and public
21 disclosure of
22
23
24
25
     1
26
27
28
                                           2
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 12 of 41 Page ID
                                   #:2265



 1 protected, privileged, and confidential) is astonishing and offensive in light of Roe’s
 2 contentions in this case and her attorneys’ outlandish behavior.
 3         First, Roe has repeatedly demanded that her identity remain confidential and that she
 4 remain anonymous
 5
 6
 7
 8
 9         Second, Roe’s attorney’s assertions in support of Roe’s anonymity are extreme.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         In any event, by this Motion, Puig requests that the Court quash the Subpoenas in
27 their entirety. In the alternative, with respect to
28
                                            3
                  JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 13 of 41 Page ID
                                 #:2266
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 14 of 41 Page ID
                                   #:2267



 1 the call, Roe’s counsel Taylor Rayfield acknowledged that Puig’s pending motion for
 2 protective order before this Court could potentially resolve all or a portion of the issues
 3 presented by this Motion (i.e., ECF Nos. 83-84 and 105-106). Id. Ms. Rayfield also
 4 explained that she intended to govern herself by the Court’s Order on Puig’s motion for a
 5 protective order. Id. Therefore, counsel for Puig proposed that Roe agree to withdraw the
 6 subpoenas or, in the alternative, stipulate to continue the deadline for compliance pending
 7 the outcome of the pending motion for a protective order. Id. Puig made the proposal to
 8 avoid burdening this Court and the Parties with potentially unnecessary motion practice.
 9 Ms. Rayfield refused, but did not explain why she would force the filing of the Motion if
10 the Motion currently under submission would potentially obviate the need for the Motion.
11 Id. Additionally, Ms. Rayfield did not present any proposed compromises. Id. As a result,
12 Puig is forced to seek relief of Court.
13         B.    Roe’s Introductory Statement
14         The three subpoenas at issue,
15                                                                             seek information
16 highly relevant and proportional to Jane Roe's action.
17
18
19
20                                           Puig has failed to prove that good cause exists to
21 quash any of Jane Roe's subpoenas. Without valid standing, Puig attempts to assert the
22 privacy rights of third parties. Puig has additionally failed to meet the good cause standard
23 that would warrant modifying the protective order to include the documents in the
24                                             . Puig provides only general allegations of harm
25 and thus fails to provide the specific allegations of harm required to prove that a protective
26 order is necessary.
27
28
                                           5
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 15 of 41 Page ID
                                   #:2268



 1 IV.    THE DISCOVERY REQUESTS AND RESPONSES AT ISSUE
 2        See “Appendix” attached as Exhibit 1 to this Stipulation, which contains the
 3 content of the Subpoenas at issue.
 4 V.     PUIG’S CONTENTIONS
 5        A.     Good Cause Exists To Quash The Subpoenas
 6               1.    Legal Standard for Motion to Quash
 7        “Parties may obtain discovery regarding any nonprivileged matter that is relevant to
 8 any party’s claim or defense and proportional to the needs of the case, considering the
 9 importance of the issues at stake in the action, the amount in controversy, the parties’
10 relative access to relevant information, the parties’ resources, the importance of the
11 discovery in resolving the issues, and whether the burden or expense of the proposed
12 discovery outweighs its likely benefit. Information within this scope of discovery need not
13 be admissible in evidence to be discoverable.” Fed.R.Civ.P. 26(b)(1).
14        “On motion or on its own, the court must limit the frequency or extent of discovery
15 otherwise allowed by these rules or by local rule if it determines that: (i) the discovery
16 sought is unreasonably cumulative or duplicative, or can be obtained from some other
17 source that is more convenient, less burdensome, or less expensive; (ii) the party seeking
18 discovery has had ample opportunity to obtain the information by discovery in the action;
19 or (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).”
20 Fed.R.Civ.P. 26(b)(2)(C).
21        “On timely motion, the court for the district where compliance is required must
22 quash or modify a subpoena that: …requires disclosure of privileged or other protected
23 matter, if no exception or waiver applies; or [] subjects a person to undue burden.”
24 Fed.R.Civ.P. 45(d)(3)(A)(i)-(ii), emphasis added.
25        A non-subpoenaed party has standing to move to quash a subpoena where they have
26 “a personal right or privilege in the information sought to be disclosed.” Krenitsky v.
27
28
                                           6
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 16 of 41 Page ID
                                   #:2269



 1 Kirsch, 2020 WL 5017270 *1 (E.D. Cal. August 2020), quoting Freed v. Home Depot
 2 U.S.A., Inc., 2019 WL 582346 *2 (S.D. Cal. February 2019).
 3        A motion to quash must be a “timely motion.” Fed.R.Civ.P. 45(d)(3)(A). “Courts
 4 have generally interpreted ‘ “timely” to mean within the time set in the subpoena for
 5 compliance.’” S.L. v. Upland School District, 2019 WL 8163805 *2 (C.D. Cal. 2019)
 6 (motion to quash untimely where served almost a month after scheduled deposition),
 7 quoting U.S. ex rel. Pogue v. Diabetes Treatment Centers of Am., Inc., 238 F.Supp.2d 270,
 8 278 (D.D.C. 2002).
 9        The party moving to quash the subpoena has the burden of persuasion. Moon v. SCP
10 Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal. 2005) (“Moon”). An evaluation of undue
11 burden requires the court to consider “such factors as relevance, the need of the party for
12 the documents, the breadth of the document request, the time period covered by it, the
13 particularity with which the documents are described and the burden imposed.” Id., quoting
14 Travelers Indem. Co. v. Metropolitan Life Ins. Co., 228 F.R.D. 111, 113 (D. Conn. 2005).
15        “Although the strong policy in favor of liberal discovery is clear,” this policy
16 presents a potential for abuse and is not limitless. Dart Industries Co., Inc. v. Westwood
17 Chemical Co., Inc., 649 F.2d 646, 649 (9th Cir. 1980) (“Dart”). In particular, “[a]s one
18 district court has noted, ‘(t)here appear to be quite strong considerations indicating that
19 discovery would be more limited to protect third parties from harassment, inconvenience,
20 or disclosure of confidential documents.’” Id., quoting Collins and Aikman Corp. v. J.P.
21 Stevens & Co., Inc., 51 F.R.D. 219, 221 (D.S.C. 1971).
22               2.    Good Cause Exists to Quash
23
24
25
26
27
28
                                           7
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 17 of 41 Page ID
                                   #:2270



 1
 2
 3
 4
 5         First, this is a subpoena issued to an attorney seeking to compel production of her
 6 alleged client’s files. Under California law, seeking discovery from a client’s attorney is
 7 “presumptively improper, severely restricted, and require[s] ‘extremely’ good cause—a
 8 high standard.” See Carehouse Convalescent Hosp. v. Superior Court (2006) 143
 9 Cal.App.4th 1558, 1560 (holding that plaintiffs failed to overcome presumption against
10 deposing counsel); Naser v. Lakeridge Athletic Club (2014) 227 Cal.App.4th 571, 578
11 (“obtaining business records through a deposition subpoena is a ‘deposition’ within the
12 plain meaning of the Civil Discovery Act”). The Ninth Circuit generally follows the same
13 standard. See, e.g., Littlefield v. Nutribullet, LLC, 2017 WL 10438897 *4 (stating opposing
14 counsel may be deposed where (1) there are no other means to obtain the information, (2)
15 the information is relevant and nonprivileged, and (3) the information is crucial to the
16 preparation of the case); see also DoubleDay v. Ruh, 149 F.R.D. 601, 613 (1993)
17 (collecting cases, including Shelton v. American Motors Corp., 805 F.2d 1323, 1327 (8th
18 Cir.1986) (setting forth standard) (emphasis added).        Such discovery is regarded as
19 disruptive to the adversarial system, having limited (and in this case, no) usefulness, being
20 unduly burdensome and costly, and detracting from the quality of client representation.
21 (Spectra-Physics v. Superior Court (1988) 198 Cal.App.3d 1487, 1494; Shelton v.
22 American Motors Corp. (8th Cir. 1986) 805 F.2d 1323, 1327.) Given the heavy
23 presumption against discovery on an opposing counsel, courts deem such discovery
24 improper, unless the following three criteria are met: (1) the information sought must be
25 “crucial” to the preparation of the case; (2) the information sought must be relevant and
26 not privileged; and (3) there must be no other means to obtain the information. (Spectra-
27 Physics, supra, at p. 1494, 1496 [applying standard to deposition subpoena].) Each of these
28
                                           8
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 18 of 41 Page ID
                                   #:2271



 1 three prongs poses an independent hurdle to discovery on an opposing counsel; failure to
 2 satisfy any one of these prongs defeats the subpoena. (Carehouse Convalescent Hosp.,
 3 supra, 143 Cal.App.4th at p.1563.) While these cases involve subpoenas to opposing
 4 counsel, the same analysis should applies to subpoenas to third party attorneys seeking
 5 their client files.
 6         As the party seeking discovery, Roe has the burden to establish that the information
 7 sought is crucial to the preparation of the case and that no other means exist to obtain the
 8 information; the party opposing discovery (i.e., Puig) bears the burden to show preliminary
 9 facts to support the applicability of any privilege or work product protections. See e.g.,
10 Carehouse Convalescent Hosp., supra, 143 Cal.App.4th at p.1563.
11         First, there are other (and far less intrusive means) of obtaining the information, to
12 the extent any such information exists. Fed.R.Civ.P. 26(b)(2)(C)(i).
13
14
15
16
17
18
19         Second, on its face, the subpoena seeks attorney-client privileged information.
20
21
22                                                                                Federal courts
23 sitting in diversity “apply state substantive law and federal procedural law.” The California
24 Constitution expressly guarantees the right to privacy. Cal. Const., Art. 1, § 1. The United
25 States Constitution affords similar privacy rights. DeMassa v. Nunez, 770 F.2d 1505, 1507
26 (9th Cir. 1985).
27                                    . The right of privacy is a privilege under California law.
28
                                            9
                  JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 19 of 41 Page ID
                                   #:2272



 1
 2
 3
 4                    And, as a matter of law, the Court shall quash or modify a subpoena that
 5 seeks privileged or protected materials, as is the case here. Fed.R.Civ.P. 45(d)(3)(A)(iii).
 6         Third, the responsive information is not relevant, let alone crucial, to Roe’s case.
 7 Roe contends
 8
 9
10
11                      . The subpoena does not describe any specific documents with the
12 slightest degree of particularity. The subpoena is, with the exception of a carveout for work
13 product, unlimited in both time and scope in seeking “any and all case files” for an
14 unlimited time period. Apdx.
15
16
17
18                                 objection on the basis of undue burden is well taken, based
19 upon the analysis of the factors in Dart. Fed.R.Civ.P. 45(d)(3)(A)(iv). As a third-party
20 attorney, special considerations should be afforded
21
22
23               3.      Good Cause Exists to Quash
24
25
26
27
28
                                           10
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 20 of 41 Page ID
                                  #:2273



 1
 2                                                                                  .
 3           On the face of the subpoenas, it appears Roe concedes there are no public documents
 4 available                                                    Otherwise,
 5
 6      Therefore, Roe appears only to be seeking
 7
 8
 9
10
11
12
13           As previously discussed and at issue in the motion under submission,
14
15
16
17
18
19
20
21           Moreover, as discussed, both California and federal law guarantee certain privacy
22 rights.
23
24
25
26
27
28
                                             11
                   JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 21 of 41 Page ID
                                  #:2274



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Further, there is no question that the documents at issue would invade third party
26 rights of privacy.
27
28
                                          12
                JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 22 of 41 Page ID
                                  #:2275



 1
 2
 3        Finally, to the extent
 4 Roe has less-intrusive and less-burdensome means of obtaining it. Fed.R.Civ.P.
 5 26(b)(2)(C)(i).
 6
 7
 8                                           . If she does not, she is merely engaging in an
 9 unlawful “fishing expedition” in the hopes of finding discoverable information. Tokyo
10 Univ. or Social Welfare v. Twitter, Inc., 2021 WL 2651304 *3 (N.D. Cal., June 28, 2021).
11        B.     In the Alternative, Good Cause Exists to Designate The Responsive
12               Documents “Confidential.”
13        As currently entered,2 the Protective Order does not expressly deem the records at
14 issue in this Motion presumptively “Confidential.” ECF No. 94, ¶ 2.3. Therefore, in the
15 alternative to the Order quashing the Subpoenas, Puig requests an order designating any
16 responsive documents “Confidential” under the terms of the Protective Order in this
17 Action.
18               1.    Legal Standard for Protective Orders
19        “It is well-established that the fruits of pretrial discovery are, in the absence of a
20 court order to the contrary, presumptively public.” San Jose Mercury News, Inc. v. U.S.
21 Dist. Court, 187 F.3d 1096, 1103 (9th Cir.1999). Protective orders therefore serve to
22 protect parties and witnesses from the otherwise broad scope of discovery permitted by the
23
     2
24
25
26
27                          .
28
                                           13
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 23 of 41 Page ID
                                   #:2276



 1 Federal Rules. FRCP 26(c), Advisory Comm. Notes (1970); United States v. CBS, Inc.,
 2 666 F.2d 364, 368-369 (9th Cir. 1982). The trial court has wide discretion to impose limits
 3 on discovery, beyond those explicit categories of relief listed within Fed.R.Civ.Pro.
 4 26(c)(1). Id. A protective order may be issued for good cause merely “to protect a party or
 5 person from annoyance, embarrassment, oppression, or undue burden or expense…”
 6 Fed.R.Civ.Pro. 26(c)(1). “To make a showing of good cause, the party seeking
 7 confidentiality has the burden of showing the injury ‘with specificity.’ [Citation.] The
 8 injury shown, however, need be no more than ‘embarrassment’; thus, a party need not
 9 establish a monetizable injury.” Pearson v. Miller, 211 F.3d 57, 72-73 (3rd Cir. 2000.)
10          To determine whether good cause exists to issue a protective order, the trial court
11 employs a two-step analysis: “First, it must determine whether ‘particularized harm will
12 result from disclosure of information to the public.’[Citation.]…Second, if the court
13 concludes that such harm will result from disclosure of the discovery documents, then it
14 must proceed to balance ‘the public and private interests to decide whether [maintaining]
15 a protective order is necessary.’ [Citation.]”
16
17          The Ninth Circuit has adopted a non-exhaustive list of seven “Glenmede” factors to
18 determine whether good cause exists to impose a protective order. (Glenmede Trust Co. v.
19 Thompson, 56 F.3d 476, 483 (3rd Cir. 1995); see Phillips ex rel. Estates of Byrd v. General
20 Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002) (citing to Glenmede);
21
22
23                2.     Good Cause Exists to Deem                         Confidential
24          The Glenmede factors strongly support the entry of a protective order with respect
25 to any                                                                                    .
26          First, any
27                                                                                               ,
28
                                             14
                   JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 24 of 41 Page ID
                                  #:2277



 1                                                                      Indeed, it is difficult to
 2 imagine a clearer violation of one’s privacy rights than publicly disclosing
 3                                  Second, any responsive documents (if any) are not of public
 4 importance, let alone of any relevance to public health and safety. These factors are invoked
 5 where there is an active threat of harm to a community.
 6
 7
 8
 9
10
11
12
13
14        Third,
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             15
                   JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 25 of 41 Page ID
                                  #:2278



 1
 2
 3                                                                         .
 4        Finally, the remaining Glenmede factors are inapplicable and therefore weigh in
 5 favor of subjecting any potentially responsive documents to the protective order. Puig is a
 6 private citizen. He does not hold a public office.
 7
 8              3.     Good Cause Exists to Modify the Protective Order
 9
10        As mentioned supra, Puig has recently moved for entry of a protective order on this
11 very issue, which the Court has not yet been ruled upon. ECF Nos. 83 (motion filed under
12 seal), 84 (motion redacted), 93 (minute order), 94 (entered protective order), 105 (reply
13 filed under seal), 106 (reply redacted). Therefore, Puig provides an abbreviated summary
14 of his argument, incorporating by reference the legal and factual analysis in his prior
15 briefing.
16        First, as noted supra,
17
18
19
20
21
22
23
24        Second,
25
26
27
28
                                           16
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 26 of 41 Page ID
                                   #:2279



 1
 2
 3         Third, for those reasons noted supra, if any responsive documents do exist, there is
 4 an obvious risk of embarrassment (and worse) to the alleged third parties,
 5
 6
 7
 8
 9
10
11
12
13
14         Finally, the remaining Glenmede factors are inapplicable and therefore weigh in
15 favor of subjecting any potentially responsive documents to the protective order. Puig is a
16 private citizen. He does not hold a public office.
17
18
19 VI.     ROE’S CONTENTIONS
20         A.    No Good Cause Exists to Quash the Subpoenas
21               1.      The Legal Standard for Motions to Quash
22         Federal Rule of Civil Procedure 26(b)(1) permits discovery in civil actions in "any
23 nonprivileged matter that is relevant to any party's claim or defense and proportional to the
24 needs of the case."
25         Federal Rule of Evidence 401 defines relevant evidence as "evidence having any
26 tendency to make the existence of any fact that is of consequence to the determination of
27 the action more or less probable than it would be without the evidence." Fed. R. Evid. 401.
28
                                           17
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 27 of 41 Page ID
                                   #:2280



 1 Relevancy to the subject matter of the litigation “has been construed broadly to encompass
 2 any matter that bears on, or that reasonably could lead to other matter that could bear on,
 3 any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,
 4 351 (1978) (italics added). Specifically, “discovery is not limited to issues raised by the
 5 pleadings, for discovery itself is designed to help define and clarify the issues. Nor is
 6 discovery limited to the merits of a case, for a variety of fact-oriented issues may arise
 7 during litigation that are not related to the merits.” Id. (italics added) (citation omitted).
 8         Rule 26(b)(1) identifies six factors to consider when determining if the
 9 proportionality requirements has been met: (1) the importance of the issues at stake in the
10 action; (2) the amount in controversy; (3) the parties' relative access to the relevant
11 information; (4) the parties' resources; (5) the importance of the discovery in resolving the
12 issues; and (6) whether the burden or expense of the proposed discovery outweighs its
13 likely benefit. Fed. R. Civ. P. 26(b)(1). The proportionality requirement ensures that parties
14 receive information necessary to plead their claims and argue their defenses.
15         Motions to quash are warranted only where a subpoena requires "the disclosure of
16 privileged or otherwise protected information if no exception or waiver applies.” Fed. R.
17 Civ. P. 45(d)(3)(A)(iii).
18                2.    No Good Cause Exists to Quash the
19         No good cause exists to quash
20
21
22
23
24                                          .                                     are waived. "A
25 nonparty's failure to timely make objections to a Rule 45 subpoena duces tecum generally
26 requires the court to find that any objection has been waived." Moon v. SCP Pool Corp.,
27 232 F.R.D. 633, 636 (C.D. Cal. 2005); See e.g., Creative Gifts, Inc. v. UFO, 183 F.R.D.
28
                                            18
                  JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 28 of 41 Page ID
                                  #:2281



 1 568, 570 (D.N.M. 1998); Wang v. Hsu, 919 F.2d 130 (10th Cir. 1990). Nevertheless, Jane
 2 Roe addresses Puig's arguments against the subpoenas to                       infra as
 3 if objections were timely filed by both nonparties.
 4        Evidence that shows intent or motive is admissible                    a higher
 5 standard than discoverability.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19        The principles in         apply equally here.
20
21
22
23
24
25
26
27
28
                                           19
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 29 of 41 Page ID
                                  #:2282



 1
 2
 3
 4        The Court has broad discretion to allow production of                         because
 5 the Court has broad discretion to permit discovery. Hallet v. Morgan, 296 F.3d 732, 751
 6 (9th Cir. 2002); Laub v. Horbaczewski, 331 F.R.D. 516, 521 (C.D. Cal. 2019) ("District
 7 courts have broad discretion in controlling discovery. The court has similarly broad
 8 discretion in determining relevancy for discovery purposes." (citations omitted)).
 9
10
11
12
13
14
15
16
17
18
19
20
21
                                    .
22
23
24
25
26
                                                                                              .
27
28
                                           20
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 30 of 41 Page ID
                                 #:2283
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 31 of 41 Page ID
                                   #:2284



 1
 2
 3
 4
 5         Furthermore, Jane Roe does not have a "less-intrusive" or "less-burdensome" means
 6 of obtaining                         . Jane Roe attempted other avenues of obtaining the
 7 documents by, for example, requesting the documents from Puig himself. Puig refused to
 8 comply. Puig fails to prove that a countervailing private interest is at stake; the documents
 9                                   contain information accessible to the general public. There
10 is no privacy interest impacted where the information is already public. Moreover, this
11 information is directly relevant to Jane Roe's underlying claims, as Jane Roe has
12 consistently and repeatedly maintained
13
14
15
16                3.    No Good Cause Exists to Quash
17         No good cause exists to quash the                    because the three-part test Puig
18 applies is inapplicable, Puig lacks standing to object to                  , and even if Puig
19 did have standing, the discovery requests do not violate any of the privileges or privacy
20 rights of                              .
21         First, Puig's three-part test to serving discovery requests upon                   is
22 inapplicable because                is not Plaintiff's opposing counsel. Puig cites to both
23 DoubleDay v. Ruh, 149 F.R.D. 601, 613 (E.D. Cal. 1993) and Spectra-Physics v. Superior
24 Ct. (1998) 198 Cal.App.3d 1487, 1494 to assert that "seeking discovery from a client's
25 attorney is 'presumptively improper . . .'" However, this three-part test applies only to
26 taking depositions of opposing counsel, not a non-party attorney. See Carehouse
27 Convalescent Hosp. v. Superior Ct., 143 Cal.App.4th 1558, 1562 (emphases added)
28
                                            22
                  JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 32 of 41 Page ID
                                   #:2285



 1 ("Depositions of opposing counsel are presumptively improper . . . There are strong policy
 2 considerations against deposing an opposing counsel).
 3         However, "[a]ttorneys are not immune from discovery" just because they are
 4 attorneys, and the Federal Rules of Civil Procedure in fact "provide that 'any party may
 5 take the testimony of any person,' Rule 30(a), and the Rules do not create an absolute bar
 6 on discovery from attorneys based on the attorney-client privilege or work product
 7 doctrine, see Rules 26(b)93), (c)." DoubleDay, 149 F.R.D. at 613 (emphasis added).
 8 Additionally, the policy considerations that weigh against deposing opposing counsel are
 9 not present in subpoenaing discovery from any counsel. See Carehouse, 143 Cal.App.4th
10 at 1562–63 (finding policy considerations such as distracting counsel, the opportunity for
11 gamesmanship and abuse, impeding the "civility" between opposing counsel, increased
12 pretrial delays, and chilling the relationship between the deposed attorney and their client
13 all weigh into reasons for courts disfavoring taking the deposition of opposing counsel).
14 These considerations and policy rationales are simply not present in the request for
15 discovery from an attorney merely because they are an attorney. See id. at 1564 (emphases
16 in original) (internal quotations and citations omitted) ("Discovery may be limited or
17 denied when the facts indicate that one litigant is attempting to take advantage of the other
18 or that there is an abusive attempt to ride free on the opponent's industry."). Thus, Puig's
19 asserted three-part test, and the entirety of its analysis and application here, is wholly
20 inapplicable. The Court should therefore disregard these arguments in their entirety.
21         Second, the Court should dismiss           objections except privilege because Puig
22 lacks standing to bring a motion to quash on behalf of a subpoenaed nonparty. "The Ninth
23 Circuit has 'yet to address the question of whether a party has standing to bring a motion
24 to quash since usually only the subpoenaed non-party may move to quash.'” Krenitsky v.
25 Kirsch, No. 218CV0690WBSDBP, 2020 WL 5017270, at *1 (E.D. Cal. Aug. 25, 2020)
26 (emphasis added) (internal citation omitted). "Generally, a party has no standing to quash
27 a subpoena served upon a third party, except as to claims of privilege retaining to the
28
                                           23
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 33 of 41 Page ID
                                   #:2286



 1 documents being sought." Burke v. Basil, No. 820CV00635JVSJDEX, 2021 WL 400516,
 2 at *2 (C.D. Cal. Jan. 29, 2021); Jiae Lee v. Dong Yeoun Lee, No. CV198814JAKPVCX,
 3 2020 WL 7890868, at *5 (C.D. Cal. Oct. 1, 2020) see also Krenitsky, at *1. Thus, "only
 4 the party which the subpoena is directed has standing to object to [discovery] requests on
 5 the grounds that they are irrelevant, vague, overbroad . . ." Lee, at *5.3         has indeed
 6 made her objections, but the Court should dismiss all objections other than privilege. Puig's
 7 Motion expends significant time making disingenuous assertions that counsel for Jane Roe
 8 is not concerned with the privacy rights of the other alleged victims. These allegations are
 9 not well taken and are wholly inappropriate. Indeed, Puig has no standing to assert privacy
10 rights on behalf of third parties. Regardless, Jane Roe has and continues to propose that
11 the
12                   .
13         Lastly, even if the Court decides Puig has standing to bring all of         objections
14 before the Court, the Court must deny all such objections. "The scope of discovery is
15 broad," and Plaintiff can seek discovery on "any nonprivileged matter that is relevant to
16 [Plaintiff's] claim [] – including the existence, description . . . and location of any
17 documents or other tangible things and the identity and location of persons who know of
18 any discoverable matter." Fed. R. Civ. P. 26(b)(1) (emphasis added). Similar to California's
19 discovery rules, admissibility in federal court is not the test of what is discoverable, and
20 Plaintiff has a right to discover that which "appears reasonably calculated to lead to the
21 discovery of admissible evidence." Id. When federal courts sit in diversity, such as in this
22 case, courts apply federal law to procedural issues, but "[w]hen parties to a federal diversity
23
     3
24
25
26
27
28
                                            24
                  JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 34 of 41 Page ID
                                   #:2287



 1 action raise privilege issues during discovery litigation, [] state law privileges apply." Lee,
 2 at *6 (citing In re Cal. Pub. Utils. Comm'n v. Westinghouse Elec. Corp., 892 F.2d 778, 781
 3 (9th Cir. 1989) ("In diversity actions, questions of privilege are controlled by state law.").
 4 "Therefore, a federal court sitting under diversity in California will apply California law as
 5 to the right of privacy," and where it is the "rule of decision," to such other bases for
 6 objection. Id. (citing Fed. R. Evid. 501 ("But in a civil case, state law governs privilege
 7 regarding a claim or defense for which state law supplies the rule of decision."). Plaintiff
 8 therefore analyzes                       objections under such California state law principles.
 9            First, California law requires that the party asserting the privilege has the burden to
10 establish the necessary preliminary facts justifying its assertion of the privilege. Wellpoint
11 Health Networks, Inc. v. Sup. Ct. (1997) 59 Cal. App. 4th 110, 123. Plaintiff cannot even
12 engage with the appropriateness of attorney-client privilege, given                                           evasiveness by
13 not providing which documents are privileged pursuant to the Federal Rules of Civil
14 Procedure 26. See Fed. R. Civ. P. 26(b)(5) ("When a party withholds information otherwise
15 discoverable by claiming that the information is privileged . . . the party must: . . . (ii)
16 describe the nature of the documents, communications, or tangible things not produced or
17 disclosed" to enable Plaintiff to assess the claim).4 No document is produced or even
18 identified.
19            Moreover, the attorney-client privilege "confers a privilege on the client," and only
20 "bars discovery of the communication" between the attorney and the client; a court can
21 compel disclosure for purposes necessary, relevant, and/or peculiar to a party's case. See
22 Costco, 47 Cal.4th at 732, 734. Here, Jane Roe seeks "reports, interviews, notes," etc.
23 relating                                                                   .
24
25
26   4
       "The party claiming the privilege has the burden of establishing the preliminary facts necessary to supports its exercise, i.e.,
     a communication made in the course of an attorney-client relationship." Costco Wholesale Corp. v. Sup. Ct. (2009) 47 Cal.4th
27   725, 733.

28
                                                 25
                       JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 35 of 41 Page ID
                                 #:2288
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 36 of 41 Page ID
                                  #:2289



 1 Valley Bank of Nevada v. Sup. Ct. (1975) 15 Cal.3d 652, 657. This balancing test applies
 2 to third-party privacy interests, Williams v. Sup. Ct. (2017) 3 Cal.5th 531.
 3            Ultimately,
 4
 5
 6
 7
 8
 9
10
11
12
13
14            In California, an individual seeking to prevent disclosure of documents or
15 information on privacy grounds must show: (1) a legally protected privacy interest; (2) a
16 reasonable expectation of privacy under the circumstances; and (3) conduct by the party
17 seeking discovery constituting a serious invasion of the privacy interest. Cal. Const. Art.
18 1, §1; see also Vinson v. Sup. Ct. (1987) 43 Cal. 3d 833, 841-842.
19
20
21            Lastly,             objects that the discovery is overbroad and burdensome in time and
22 scope. The standard for overbreadth and/or undue burden is high: illustrating that the
23 requesting party intends for an unreasonable burden, or, alternatively, the request itself
24
     7
       “[N]ot every act which has some impact on personal privacy invokes the protections of the state's Constitution” and
25   furthermore, the “court should not play the trump card of unconstitutionality to protect absolutely every assertion of
     individual privacy.” Wilkinson v. Times Mirror Corp. (1989) 215 Cal.App 3d 1034, 1046.
26
27
28
                                                 27
                       JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 37 of 41 Page ID
                                   #:2290



 1 creates a burden that does not counterbalance the materials sought. In Mead Reinsurance
 2 Co. v. Sup. Ct. (1986) 188 Cal.App.3d 313, 318, the objecting party prevailed by showing
 3 that the party’s request would require review over 13,000 claims, requiring five claims
 4 adjusters working full-time for six weeks.            makes no such showing.
 5
 6                                                                     Vagueness’s standard is
 7 unintelligibility. See Deyo v. Kilbourne (1978) 84 Cal.App.3d 771, 783. Additionally, even
 8 if the question seems somewhat ambiguous, if the nature of the information sought by the
 9 propounding party can be ascertained then an appropriate response is necessary. Id. The
10 discovery itself or terms therein must be so confusing that the premise makes little sense.
11         cannot feign confusion to block discovery.
12         B.    A Protective Order Is Unwarranted
13               1.     The Legal Standard for Protective Orders
14         Litigation documents and information produced during discovery are presumptively
15 public. See Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1210
16 (9th Cir. 2002); Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
17 2006). Unless a party opposing disclosure can show "good cause" for why a protective
18 order is necessary, the public enjoys access to the "fruits of pre-trial discovery." Phillips,
19 307 F.3d at 1210 (quoting San Jose Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d 1096,
20 1103 (9th Cir. 1999)).
21         To make a showing of "good cause," the moving party must show specific prejudice
22 or harm will result without a protective order. Id. at 1210-11. The seven factors outlined in
23 Glenmede Tr. Co. v. Thompson determine whether good cause exists: (1) whether
24 disclosure will violate any privacy interests; (2) whether the information is being sought
25 for a legitimate purpose or for an improper purpose; (3) whether disclosure of the
26 information will cause a party embarrassment; (4) whether confidentiality is being sought
27 over information important to public health and safety; (5) whether the sharing of
28
                                           28
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 38 of 41 Page ID
                                   #:2291



 1 information among litigants will promote fairness and efficiency; (6) whether a party
 2 benefitting from the order of confidentiality is a public entity or official; and (7) whether
 3 the case involves issues important to the public.
 4
 5
 6               2.    No Good Cause Exists to Modify
 7
 8        Broad allegations of harm from public disclosure, unsubstantiated by specific
 9 examples or articulated reasoning, do not satisfy the good cause test for protective orders.
10 Id. at 1210-11;                                                                The test requires
11 particular and specific demonstrations of fact, not stereotyped and conclusory statements.
12 In re Terra, Inc., 134 F. 3d 302, 303 (5th Cir. 1998).
13
14
15                                These are conclusory statements broadly claiming some
16 unidentified harm could occur. This is wholly insufficient.
17
18                                                     is insufficient to justify a protective order,
19 a contention that is well-backed by case law. See Glenmede, 56 F.3d at 484 (3rd Cir. 1995)
20 ("General allegations of injury to reputation and client relationships or embarrassment that
21 may result from dissemination of privileged documents is insufficient to justify judicial
22 endorsement of an umbrella confidentiality agreement"); Joy v. North, 692 F.2d 880, 894
23 (2nd Cir. 1982) (denying protective order where the moving party's only argument was the
24 broad allegation that disclosure of information would "injure the bank in the industry and
25 local community"); Dept. of Econ. Dev. v. Arthur Anderson & Co. (U.S.A.), 924 F. Supp.
26 449 (S.D. N.Y. 1996) (holding that good cause is not established merely by the prospect of
27 negative publicity). General allegations of injury to reputation or the prospect of negative
28
                                           29
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 39 of 41 Page ID
                                  #:2292



 1 publicity are wholly insufficient to establish good cause.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13        While Puig brushes the public importance of the documents
14
15
16
17
18
19
20
21
22
23
24
25        When
26
27
28
                                           30
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
  Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 40 of 41 Page ID
                                   #:2293



 1
 2                              , the responsive documents to the subpoena contain information
 3 that is publicly available, making them an inappropriate subject of a protective order.
 4               3.     No Good Cause Exists to Modify the Protective Order to Include
 5                      Documents in
 6         Puig fails to provide good cause to modify the protective order to include the
 7 documents in            possession. The public interest in disclosure clearly outweighs any
 8 privacy interests and Puig has failed, once again, to provide specific allegations of harm
 9 that could result if disclosure was permitted.
10         As discussed supra, any objections made on the basis of third-party privacy rights
11 are outweighed by the public's interest                                                 . The
12 right of privacy is not absolute, even for third parties, and a court must balance the claimed
13 right of third-party privacy against public interest in disclosure. Tien, 138 Cal. App. 4th
14 528; Valley Bank of Nevada, 15 Cal.3d at 657; Williams, 3 Cal.5th 531.
15
16
17
18
19         Moreover, Puig once again fails to allege any specific harm that may result from
20 disclosure of the documents in            possession. Puig merely makes general allegations
21 of injury to reputation that may result from disclosure of the documents, which, as
22 discussed supra, is an insufficient reason to warrant a protective order. Puig is required to
23 specifically allege harm. Conclusory statements are not enough to satisfy the protective
24 order standard.
25
26
27
28
                                           31
                 JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
 Case 2:20-cv-11064-FMO-MRW Document 116-1 Filed 08/04/21 Page 41 of 41 Page ID
                                  #:2294



 1 Dated:     August 4, 2021          WERKSMAN, JACKSON, & QUINN LLP

 2                                    By: /s/ Alan Jackson
                                        Alan Jackson
 3
                                        Attorneys for Defendant and Counter-
 4                                      Complainant YASIEL PUIG
 5
 6 Dated:     August 4, 2021          DAILY ALJIAN LLP

 7                                    By: /s/ Reed Aljian
 8                                      Reed Aljian
                                        Attorneys for Defendant and Counter-
 9                                      Complainant YASIEL PUIG
10
11 Dated:     August 4, 2021          MANLY, STEWART, & FINALDI
12
13                                    By: /s/ Taylor Rayfield
                                        Taylor Rayfield
14                                      Attorneys for Plaintiff and Counter-
15                                      Defendant JANE ROE

16
17
18
19
20
21
22
23
24
25
26
27
28
                                        32
              JOINT STIPULATION RE MOTION TO QUASH ROE’S SUBPOENAS
